UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1518


CLARENCE D. JOHNSON,

                Plaintiff - Appellant,

          v.

IRS; N. C. UNEMPLOYMENT; VIRGINIA EMPLOYMENT COMMISSION;
STATE OF MARYLAND DEPT OF LABOR/LICENSING AND REGULATION DIV
OF UNEMPLOYMENT INSURANCE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:13-cv-00385-TSE-TRJ)


Submitted:   June 10, 2013                 Decided:   July 12, 2013


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence D. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clarence D. Johnson appeals the district court’s order

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2006).        We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         See Johnson v. IRS, No. 1:13-cv-00385-TSE-TRJ

(E.D.    Va.    Mar.    26,    2013).    We    deny   Johnson’s    motion     for

appointment of counsel.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   this    court   and   argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                        2